DISSENTING OPINION
Cole, Judge:
I respectfully dissent from Judge Oliver’s conclusion, holding that the manufacturers’ prices meet statutory requirements.
The market conditions for the present merchandise, on the basis of the present record, áre not distinguishable from those that were found to prevail in United States v. Robinson & Co., 19 C. C. P. A. 274, T. D. 45436. In that case, the merchandise consisted of silk tie squares used in the making of neckties. The manufacturers of such and similar tie squares restricted their sales to wholesalers only. The wholesalers resold the merchandise to all who wished to purchase. Both manufacturers and wholesalers sold in wholesale quantities. Because of the restriction exercised by the manufacturers, the court held their prices were not representative of dutiable value, and accepted the wholesalers’ prices as meeting the requirements of the statute.
An analysis of the affidavits (collective exhibit 2, collective exhibit 3, exhibit 4, and exhibit 5) reveals that comparable conditions existed in the principal market of Mexico City at the time of exportation of the bobby pins in question.
*304The manager of a Mexican company, described as “a jobber and resells to other stores and at retail,” testified (collective exhibit 2) that his firm sold in the ordinary course of trade to Honorio Cejudo Cuellar, the exporter of the merchandise covered by reappraisements 155707-A and 155708-A, 2,800 packages (each containing 1 great gross of 1,728) of bobby pins made of Mexican iron at 16.75 pesos (Mexican currency) per package, which was the “freely offered price to all purchasers whether for exportation to the United States or for Mexican consumption” in the usual wholesale quantity of one great gross. Affiant further stated that he purchased 2,700 packages of the above-mentioned merchandise from the manufacturer, Penhas y Barouh S. de R. L. of Mexico, at 13 pesos per package, and that the remaining 100 packages were taken from stock on hand.
The foregoing testimony is confirmed by the affidavit, exhibit 4, of the manufacturer, who corroborated the statements concerning the transaction dealing with 2,700 packages at 13 pesos per package. The manufacturer also testified concerning a sale to Oscar Garcia Garza of Reynosa Tamps.-Mexico, in November 1943, of “100 great gross bobby pins, no special brand name, and 900 great gross bobby pins Rizador Permanente brand,” at 12.50 pesos per package. It will be noted that said Garza is shown to be the exporter of the merchandise covered by reappraisement 155709-A, and that the sale referred to corresponds to the shipment itemized on the invoice with said appeal for reappraisement. The observation assumes importance in the light of further statements in the manufacturer’s affidavit, exhibit 4, supra, that 12.50 pesos per package was his freely offered price for merchandise sold for exportation to the United States, and that 13 pesos was his price for merchandise sold for Mexican consumption. Such statements are not borne out by the present record, showing that the sales mentioned in said affidavit were to Mexican jobbers or dealers, who resold for exportation to the United States. In other words, none of the manufacturer’s transactions were sales for export to the United States.
The affidavit (collective exhibit 3) was executed by an “ exporter and commissionaire,” who testified that he purchased from one Salvador Montal 200 packages of bobby pins or hair clips at 13.50 pesos per package, which were sold to the Mexican exporter of the merchandise covered by reappraisement 155708-A. Statements by the witness, relating to freely .offered prices, are summarized in the last paragraph of the affidavit, reading: “The freely offered price for México consumption and for exportation to the United States was the same and did not exceed $16.75 pesos (Mex. Cy.) per package, for that same quality during said period.”
The affidavit (exhibit 5) was executed by the president of a company, a manufacturer of bobby pins, that had been liquidated and had gone *305out of business. He stated that the highest freely offered price his company received for the sale of bobby pins of iron, at the time of exportation of the merchandise in question, was 12 pesos per package. His testimony concerning steel bobby pins is immaterial to the present issue. Our consideration herein is limited to iron bobby pins.
The foregoing review of the affidavits referred to, considered in conjunction with the official papers before us, establishes that manufacturers of merchandise, such as or similar to that in question, sold at varying prices to a particular class of purchasers, i. e., jobbers or dealers in Mexico, who sold the articles for export to the United'States. The dealers’ price, as shown by the evidence herein, meets all the statutory elements of dutiable export value, section 402 (d) of the Tariff Act of 1930, and is equivalent to the importer’s entered value, which, under the Robinson case, supra, is the proper basis for appraisement for the iron bobby pins in question.